DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.

Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on 1/19/22 has been fully considered but is not persuasive to overcome the obviousness conclusion of this case. See Response to Arguments below for details, as the details in the Declaration are identical to the Remarks.
 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Biomaterials Research, 2009, 13(1), 1-6; in IDS dated 1/16/19), in view of Paoletti et al. (WO 2007/135116; in IDS dated 1/16/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Choi et al. is directed to hyaluronic acid gel formulations containing piroxicam (Title). Choi et al. teach an inclusion complex of piroxicam (PX) with hydroxypropyl-β-cyclodextrin (HPβCD) in a molar ratio of 1:1 (limitations of instant claims 1-4 and 14-15; Abstract). Furthermore, Choi et al. teach that a sustained release formulation for intra-articular administration was prepared by dispersing the inclusion complex of PX and HPβCD to the gels, wherein the gel comprised hyaluronic acid and chondroitin sulfate (limitations of instant claim 1; Abstract).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Choi et al. teach a polysaccharide matrix comprising the claimed hyaluronic acid and a second polysaccharide (chondroitin sulfate), they do not specifically teach wherein the second polysaccharide is a derivative of chitosan and lactose having a degree of substitution of the amine functional group with lactose of at least 40%, as required by instant claim 1. Furthermore, Choi et al. do not teach the avg. MW of the claimed hyaluronic acid and chitosan, the degree of acetylation and substitution of chitosan, as required by instant claims 5-8. 

However, such deficiencies are cured by Paoletti et al.
Paoletti et al. is directed to the preparation of aqueous polysaccharide solutions with a suitable viscosity/viscoelasticity for application at least in viscosupplementation treatment of inflammatory and traumatic articular pathologies, without excluding other known applications for said viscous and/or viscoelastic solutions in the biomedical field such as ophthalmic surgery (p. 6). Paoletti et al. teach polysaccharide compositions comprising an aqueous solution of at least one anionic polysaccharide such as hyaluronic acid and at least one oligosaccharide such as a chitosan modified with lactose (aka, chitlac), wherein the total polysaccharide concentration is 2% and the weight ratio of the hyaluronic acid to chitlac is 3:1 (limitations of instant claims 10-13; Description of Fig. 1) 
With regards to the chitosan/lactose derivative, chitlac is prepared by reductive amination reaction (limitation of instant claim 1; Description of Fig. 3). Paoletti et al. 
With regards to the hyaluronic acid, Paoletti et al. teach the average molecular weight of the polyanion can reach 1,500 kDa and preferably be from 100 kDa to 1,000 kDa, which overlaps with the claimed range (limitation of instant claims 5-6; p. 11).
Choi et al. do not teach the amount of cyclodextrin in the composition as a percent w/v, as required in instant claim 9.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the polysaccharide solution of Choi et al. with that of Paoletti et al. for the purpose of intra-articular delivery of drugs) (See MPEP §2144.06-II).
Regarding the concentration of cyclodextrin as specified in claim 9, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration in claim 9 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. Furthermore, as stated in MPEP §2144.05, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Due to numerous physical/chemical properties of various chemicals (e.g., desired effect and duration of active agent wherein cyclodextrin is present in a 1:1 weight ratio as taught by Choi et al., route of administration, disease state), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for optimization the biological effect in the patient.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the reasons (in the rejection) for the combination of the prior art documents cited by the Examiner would not permit to predict the results 
This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the release rate of active ingredient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, the Examiner notes that the prior art does link the viscosity and release rate. For example, Choi et al. teach “as a result, the viscosity of gel formulations was increased by adding the CS and the release rate of PX was more retarded as the viscosity of gel formulations increase” (Abstract). With regards to the additional examples in the Declaration (filed 1/19/22), the Examiner notes that such does not provide evidence that the above correlation in Choi et al. is not relevant. For example, Examples 130 and 131 in the Declaration differ by the absence and presence of chitlac that produce the same viscosity, whereas Choi et al. compare different concentrations of CS that produce different viscosities (See Figures 7 and 8). It is also noted that, based on the legend in Figure 2 of the Declaration, there is more than one variable in 
The Examiner notes that the Applicants appear to suggest that there is a structural difference the claimed composition and that of Choi et al. (see Remarks: p. 8; polyelectronic network dominated by electrostatic forces of attraction vs. polyanionic lattice dominated by forces of electrostatic repulsion). Such has not been considered, as these potential structural differences have not been claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617